The Judge

charged the jury that the main question was, whether the offense was murder, or manslaughter in the second degree. It was murder if perpetrated with a premeditated *248design to effect death, but manslaughter if effected by a dangerous weapon without a design to effect death.
Both those expressions are used in our statutes. In defining murder, the language is “premeditated design to effect death.” In defining manslaughter, it is simply “design to effect death.”
But they doubtless mean the same thing—an intention to kill; for if they do not, and if, as has been contended, “ premeditated design” means an intention formed some time before the killing, and demanding an interval of time between the formation and execution of the design, then is a large class of homicides untouched and unpunished by our law, namely, those cases where the intention to kill is formed on the instant, and is executed in, and is the cause of, the fatal act. Such cases, under that construction of the law, would not be murder, for want of premeditation to the design, and would not be manslaughter, because there is present a design to effect death.
Such could hardly be the true intent of the statute, for all experience had shown that in this country, in a large majority of cases, where there is an intention to kill, such intention is formed on the instant, and they must he deemed murder, or they would be no offense whatever. The jury were therefore instructed to inquire whether, at the time the shot was fired, there was a design to effect death then existing in the prisoner’s mind; and it was no matter whether the design was formed before he entered the saloon, or before or after the attempt to turn him out was made, or before he began to ascend the steps. It would be enough for the jury to he satisfied that when he fired the pistol he had such a design, and that the firing was in consequence, and in execution of it.
To get at facts is comparatively an easy matter, but to ascertain intention is a far more difficult thing. Where it is not fully and truthfully avowed, it must be inferred by a process of reasoning from proven facts.
In criminal cases, this ascertaining the intention is, in almost all instances, an essential thing, and rules have been *249adopted to aid in the performance of this task, and the jury must bear them in mind.
One of those rules is that a criminal intention may he presumed from acts which, morally speaking, are susceptible of but one interpretation. Thus, if one knowingly administers poison to another, or discharges loaded arms at him, it would be unwise to demand proof that death or bodily harm was intended. In such case, the facts speak for themselves, and a presumption of a criminal intention is so conformable to reason, that moral conviction and legal proof are in perfect harmony.
The good of society demands, in such case, that the accused account for acts prima faoie illegal, and, if he fails to do so, the presumption may justly he regarded as conclusive against him.
Another rule is that a sane man is conclusively presumed to intend the natural and probable consequences of his own acts, and therefore an intent to murder may be presumed from the use of a dangerous weapon. This is a rule as old as the Mosaic law, and has always prevailed in the common law which we are administering.
Guided by these rules the jury would determine whether there had been an intention to kill.
The verdict was guilty of murder, with a recommendation to mercy.